Whitaker, Judge,
dissenting:
I do not think plaintiff is entitled to recover in either case. Under the original leases and contracts the plaintiff was not -entitled to any power until 1940, when it was to take a part *324of that to be generated by the Edison Company beginning in that year. It wanted it earlier and induced the defendant to lease to it generating equipment so it could generate its own current and so get it earlier than it could under its arrangement with the Edison Company. Defendant was under no obligation to do this; nor was plaintiff under any compulsion to take the power. The parties were free contracting agents.
They entered into a contract for power on precisely the-same terms as the city’s contract. The only difference was-the city was entitled to get its power first; but this was immaterial because there was plenty for both parties.
No more has been charged plaintiff than it agreed to pay. There has been no discrimination, and, so, I do not think plaintiff is entitled to recover.
Jones, Judge, took no part in the decision of this case.